Citation Nr: 0809240	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for a disability 
manifested by urinary bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972, including service in the Republic of 
Vietnam.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2006, a hearing was held 
before a Decision Review Officer (DRO).  In December 2007, a 
Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.  At the Travel Board hearing the veteran was granted a 
ninety day abeyance period for submission of additional 
evidence.  No additional evidence was received during such 
period.


FINDINGS OF FACT

1.  The disabilities at issue (colon polyps, basal cell 
carcinoma, and urinary bleeding) are not listed diseases 
associated with exposure to certain herbicide agents in 
Vietnam.

2.  Colon polyps were not noted in service; they were 
initially manifested many years after service and the 
preponderance of the evidence is against a finding that they 
are related to the veteran's military service.

3.  The veteran's basal cell carcinoma was not manifested 
during his active service or within one year thereafter, and 
is not shown to be related to his service.

4.  It is not shown that the veteran has a chronic disability 
manifested by urinary bleeding.

CONCLUSIONS OF LAW

1.  Service connection for colon polyps, including as due to 
Agent Orange exposure is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Service connection for the veteran's skin cancer(basal 
cell carcinoma), including as due to Agent Orange exposure, 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 3.304, 3.307, 
3.309 (2007).

3.  Service connection for a disability manifested by urinary 
bleeding, including as due to Agent Orange exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in July and November 2005 the veteran was 
notified of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letters advised him that he 
should submit any medical evidence pertinent to his claims.  
While the veteran did not receive timely notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the ratings of the disabilities nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by non-receipt of such 
notice.  

The veteran's service medical records (SMRs) and his 
pertinent postservice treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  He indicated in November 2006 correspondence 
that he had no further evidence to submit.  As was noted 
above, he did not submit any additional evidence during the 
ninety day abeyance period he requested at the travel Board 
hearing.  The Board has considered whether a VA examination 
or medical opinion is necessary.  As there is no evidence 
that any of the disabilities at issue was manifested in 
service, and no competent evidence suggesting that the 
claimed disabilities might be related to his service; a VA 
examination to secure a medical nexus opinion is not 
necessary.  38 C.F.R. § 3.159(c)(4).  VA's duty to assist is 
met.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 5107;
38 C.F.R. § 3.303.

For certain chronic diseases (including malignant tumors), a 
presumption of service connection arises if such disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for malignant tumors is one year.  38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be established 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of  such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for diseases not enumerated by the regulation.  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

III.  Analysis

Agent Orange presumption of claimed disabilities:

It is not in dispute that the veteran served in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to Agent Orange therein.  However, colon polyps, skin cancers 
(basal cell carcinomas), and a disability manifested by 
urinary bleeding are not listed in 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.
To establish service connection in these circumstances, the 
veteran must show affirmatively that his colon polyps, skin 
cancer, and urinary bleeding are related to his active 
service.

Colon Polyps:

The veteran's SMRs contain no complaints of or treatment for 
colon polyps.  On service separation examination, clinical 
evaluation of the gastrointestinal tract was normal.  VA 
treatment records from August 2004 to October 2005 show a 
history of benign polyps since 2002.  The veteran stated in 
his June 2005 claim that such disability began in June 2002.  
June 2005 medical reports from AmeriPath GI Institute show 
treatment for benign colon polyps.  Consequently, service 
connection for colon polyps on the basis that they became 
manifest in service, and persisted, is not warranted.  
Furthermore, there is no competent evidence that suggests the 
colon polyps noted in 2002 might be related to the veteran's 
service, to include Agent Orange exposure therein.  While he 
argues, in essence, that his colon polyps resulted from Agent 
Orange exposure, there is no competent evidence that supports 
this allegation.  In fact A June 2006 letter from J. N., MD, 
the veteran's private physician, states that he could not 
make a clear correlation between the veteran's multiple colon 
polyps and his exposure to Agent Orange.  Significantly, a 
lengthy interval of time between service and the initial 
postservice clinical manifestation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Without any 
competent evidence that the veteran's current colon polyps 
disability might be related to his service, the preponderance 
of the evidence is against this claim, and it must be denied.

Basal Cell Carcinoma:

The veteran's SMRs contain no mention of findings, diagnosis, 
or treatment for basal cell carcinoma.  A July 2005 private 
dermatology report notes a diagnosis and removal of basal 
cell carcinoma of the left nasal tip.  As there was no 
evidence of basal cell carcinoma in service, and no medical 
evidence of such disability prior to 2005, service connection 
for basal cell carcinoma on the basis that it became manifest 
in service and persisted, or on a presumptive basis (for 
malignant tumors under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that suggests the 
basal cell carcinoma might be related to the veteran's 
service, to include Agent Orange exposure therein.  While he 
has stated and testified, in essence, that such is the case, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). There is 
no competent (medical) evidence that supports this 
allegation.  Once again, it is noteworthy that a lengthy time 
interval between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  Without any competent evidence that 
his current basal cell carcinoma might be related to his 
service, the preponderance of the evidence is against this 
claim, and it must be denied.

Disability manifested by urinary bleeding:

The veteran's SMRs do not show complaints, treatment, or 
diagnosis of a disability manifested by urinary bleeding.  On 
service separation examination, clinical evaluation of the 
genitourinary tract (with the exception of an absent left 
testicle) was normal.  

A June 2001 letter from M. D. S., MD noted that the veteran 
was seen in the office with a history of some gross total 
painless hematuria.  He noted that the physical examination 
was normal and when seen in the office the veteran's urine 
only contained a few red cells.  Dr. S. noted that a pelvic 
ultrasound showed a questionable mass in the right kidney.  
June 2001 CT of the pelvis and abdomen showed a hypodensity 
within the right kidney.  A July 2001 emergency room report 
notes that the veteran was seen for complaints of blood in 
his urine.  Urinalysis showed some evidence of a possible 
urinary tract infection.  A June 2002 CT scan of the pelvis 
and abdomen showed no significant changes from June 2001.

VA treatment records from August 2004 to October 2005 reflect 
that the veteran provided a history of one episode of gross 
hematuria in 2002.

At the August 2006 DRO hearing, the veteran testified (see 
page 5) that he was given medications for an infection; and 
that such infection has resolved.  He reiterated this 
information at the December 2007 Travel Board hearing.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has a disability manifested by urinary bleeding.  The 
veteran was specifically advised that to establish service 
connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a disability manifested by urinary bleeding, 
nor has he identified any treatment provider who might 
substantiate that he has such disability.  In fact, his own 
statements and testimony indicate that there was never a 
medical diagnosis of a disability manifested by urinary 
bleeding.  He stated that he was given antibiotics for an 
infection that has resolved.  Thus, the threshold legal 
requirement necessary to substantiate a service connection 
claim, competent (medical diagnosis) evidence of a current 
disability manifested by urinary bleeding, is not satisfied.  
Accordingly, this claim must be denied.


ORDER

Service connection for colon polyps is denied.

Service connection for basal cell carcinoma is denied.

Service connection for a disability manifested by urinary 
bleeding is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


